DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 03/21/2022.  Claims 1-27, 29-30 and 32-33 are pending in this application and have been considered below.  Claims 28 and 31 is canceled by the applicant.

3.	The rejection under 35 USC 112(a) to claims 32-33 is not corrected/clarified by the amendment.  Therefore, the rejection is not withdrawn.

4.	The rejection under 35 USC 112(d) paragraph to claim 22 is not corrected by the amendment.  Therefore, the rejection is not withdrawn.

5.	Applicant arguments regarding the rejection under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 20190319686) in view of Rune et al. (US 20190342872) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.


	Applicant’s argument (1): 

    PNG
    media_image1.png
    769
    599
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    474
    698
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    229
    698
    media_image3.png
    Greyscale

	
		Examiner’s response: The examiner respectfully disagrees with applicant’s argument above.  The cited section (page 15, lines 10-19) of the applicant's original disclosure, does not support the claimed language of in the independent claim 32 “wherein one or more beams included in the first set of beams is for selecting a subset of beams included in the second set of beams” and in the independent claim 33 “a third set of beams, (ii) beams included in the third set of beams collectively cover the second network region, and (iii) a number of beams included in the second set of beams is greater than a number of beams included in the third set of beams, and the second beam is for selecting the third set of beams”. 
	For examination purposes, cited section of the applicant's original disclosure (page 15, lines 10-19) is reproduced below:

    PNG
    media_image4.png
    343
    740
    media_image4.png
    Greyscale

	Nowhere in the above cited section of the applicant's original disclosure, is there a teaching to support the claimed language “selecting a subset of beams included in the second set of beams” of claim 32 and “a third set of beams, (ii) beams included in the third set of beams collectively cover the second network region, and (iii) a number of beams included in the second set of beams is greater than a number of beams included in the third set of beams, and the second beam is for selecting the third set of beams” in claim 33.  
	Thus, the rejection under 35 USC 112(a) to claims 32-33 is not corrected/clarified by the amendment.  Therefore, the rejection is not withdrawn.  See below for details. 


	Applicant’s argument (2): None of the cited paragraphs of Chen discloses or mentions obtaining information about the expected distribution of the TRP1, TRP2, ... in a network coverage region of the gNB in which the beam management is to be performed.	
	Examiner’s response: In figure 29 below, Chen shows obtaining information about expected distribution of second radio transceiver devices (see plurality TRPs in figure 29) in a network coverage region (see the coverage region in figure 29) of the first radio transceiver device (gNB in figure 29) in which the beam management is to be performed.  In paragraph 0204 Chen teaches “NR systems are expected to rely more heavily on "beam based mobility" to handle UE mobility, in addition to the cell based handover for UE mobility. Technologies like MIMO, front-haul, Cloud-RAN (C-RAN) and Network Functions Virtualization (NFV) will allow the coverage area controlled by one NR Node to grow, thus increasing the possibilities for beam level management and reducing the need for cell level mobility. All mobility within the coverage area of one NR node could be handled at beam level, and the cell level handovers could be used only for mobility management among NR Nodes”  In paragraph 0207 Chean teaches “In RANI meeting 86, it was agreed in R1-168308 to study impacts of UE movement, rotation and/or channel/beam blockage with respect to UE/TRP beam change and CSI mismatch from CSI reporting instance to data transmission instance. If was further agreed to study beam management of UE/TRP Tx/Rx beams and transmission/reception techniques to provide more robustness.”  In paragraphs 0211-0212 Chen teaches “In RANI meeting 86, it was agreed in R1-168308 to study impacts of UE movement, rotation and/or channel/beam blockage with respect to UE/TRP beam change and CSI mismatch from CSI reporting instance to data transmission instance. If was further agreed to study beam management of UE/TRP Tx/Rx beams and transmission/reception techniques to provide more robustness.  “R1-168468, Definitions Supporting Beam Related Procedures (Nokia, Qualcomm, CATT, Intel, NTT DoCoMo, Mediatek, Ericsson, ASB, Samsung, LG) describes beam management as a set of L1/L2 procedures to acquire and maintain a set of TRP(s) and/or UE beams that can be used for DL and UL transmission/reception, including beam determination, measurement, reporting, and sweeping. Beam determination refers to TRPs or UEs selecting of their own Tx/Rx beams. Beam measurement refers to TRPs or UEs measuring characteristics of received beamformed signals. Beam reporting refers to UEs reporting information regarding beamformed signals based on beam measurement. Beam sweeping refers to an operation of covering a spatial area, with beams transmitted and/or received during a time interval in a predetermined.” 

    PNG
    media_image5.png
    476
    627
    media_image5.png
    Greyscale

	Therefore, Chen does teach “obtaining information about expected distribution of second radio transceiver devices in a network coverage region of the first radio transceiver device in which the beam management is to be performed” as recited in claim.

	Applicant’s argument (3): If the Office decides to maintain the rejection of claim 1, Applicant respectfully requests the Office to explain which element taught by Chen is mapped to the claimed "information about expected distribution of second radio transceiver devices in a network coverage region of the first radio transceiver device in which the beam management is to be performed."
	Examiner’s response: Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
	In abstract, Chen teaches “Multiple radio access network nodes and UEs may exchange mobility set information to achieve a distributed mobility solution.”  In paragraph 0184, Chen teaches “NR is different from LTE. One new dimension is the RF beamforming capability at the Transmission/Reception Point (TRP). A gNB may have multiple TRPs (either centralized or distributed). Each TRP can form multiple beams. The number of beams formed for certain coverage and the number of simultaneously active beams in the time/frequency domain depend on the number of antenna elements in the antenna array and the number of RF chains at the TRP.” In paragraph 0229, Chen teaches “A NR mobility set is a set of one or more distributed Transmission Reception Points (TRPs) identified by TRP ID, within which a UE may perform UE controlled mobility between different TRPs belonging to the same NR mobility set without being required to inform gNB when the U makes mobility decision.”  In paragraph 0239, Chen teaches “Network the entity who decides the NR mobility set may choose to topology assign a list of TRPs that are broadly distributed in order to cover a larger area where UE can perform UE controlled mobility; or the entity may assign a list of TRPs that are deployed in a certain geographic area, such as a shopping mall or a group of building, along a physical path, such as railway track to better serve UEs on a train, or high way to serve UEs on cars.”  In paragraph 0367, Chen teaches “The UE may be configured by the NextGen RAN (e.g., gNB) to perform measurements in support of mobility decisions for, e.g., in support of the configuration of NR-Mobility set(s). For e.g., in a distributed network controlled mobility scheme, the gNB may configure to the TRP, with an NR-mobility set, see FIGS. 62 and 63.”
	Therefore, Chen does teach “obtaining information about expected distribution of second radio transceiver devices in a network coverage region of the first radio transceiver device in which the beam management is to be performed” as recited in claims 1, 27 and 30.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The new limitation added by the amendment filed on 11/08/2021 in theindependent claim 32 “wherein one or more beams included in the first set of beams is for selecting a subset of beams included in the second set of beams” and in the independent claim 33 “a third set of beams, (ii) beams included in the third set of beams collectively cover the second network region, and (iii) a number of beams included in the second set of beams is greater than a number of beams included in the third set of beams, and the second beam is for selecting the third set of beams” (hereinafter newly added limitations) is not supported by the applicant's original disclosure. The examiner has reviewed the entire original disclosure of instant application and is unable to find a support for the above newly added limitations in the applicant's original disclosure.  Moreover, none of the originally filed drawings show the above newly added limitations.  For example, in the applicant's original disclosure, page 3, line 17-28, the applicant discloses:

    PNG
    media_image6.png
    408
    741
    media_image6.png
    Greyscale

In the applicant's original disclosure, page 4, line 4-25, the applicant discloses:

    PNG
    media_image7.png
    733
    749
    media_image7.png
    Greyscale


In the applicant's original disclosure, page 9, line 18-25, the applicant discloses:

    PNG
    media_image8.png
    288
    746
    media_image8.png
    Greyscale

	In the applicant's original disclosure, page 15, lines 10-19, the applicant discloses:

    PNG
    media_image4.png
    343
    740
    media_image4.png
    Greyscale

In the applicant's original disclosure, page 10, line 20-28, the applicant discloses:

    PNG
    media_image9.png
    303
    758
    media_image9.png
    Greyscale

In the applicant's original disclosure, page 11, line 7-18, the applicant discloses:

    PNG
    media_image10.png
    403
    751
    media_image10.png
    Greyscale

In the applicant's original disclosure, pages 11-12, the applicant discloses:

    PNG
    media_image11.png
    206
    749
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    508
    735
    media_image12.png
    Greyscale

In the applicant's original disclosure, page 13, the applicant discloses:

    PNG
    media_image13.png
    202
    747
    media_image13.png
    Greyscale

In the applicant's original disclosure, page 14, the applicant discloses:


    PNG
    media_image14.png
    778
    737
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    142
    737
    media_image15.png
    Greyscale

In the applicant's original disclosure, pages 16-17, the applicant discloses:

    PNG
    media_image16.png
    811
    754
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    682
    740
    media_image17.png
    Greyscale

Nowhere, in the above sections of the applicant’s original disclosure or in any other sections of the applicant’s original disclosure, is there any teaching to support the above newly added limitations “wherein one or more beams included in the first set of beams is for selecting a subset of beams included in the second set of beams” and “a third set of beams, (ii) beams included in the third set of beams collectively cover the second network region, and (iii) a number of beams included in the second set of beams is greater than a number of beams included in the third set of beams, and the second beam is for selecting the third set of beams”.
Hence, the above newly added limitation lacks "written description requirement" in the original disclosure of the application. 
Therefore, the newly added limitation in claim 33 raises an issue of "new matter" as the limitation is not supported by the applicant's original disclosure. 



Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claimed limitation “performing the beam management” does not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-3, 6-17, 21 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 20190319686) (hereinafter Chen) in view of Rune et al. (US 20190342872) (hereinafter Rune).

    PNG
    media_image5.png
    476
    627
    media_image5.png
    Greyscale

	Regarding claims 1 and 27 and 30:
As shown in figures 1-91, Chen discloses a method for determining beam settings for beam management, the method being performed by a first radio transceiver device (gNB in figure 29), the method comprising: 
obtaining information about expected distribution of second radio transceiver devices (see plurality TRPs in figure 29) in a network coverage region (see the coverage region in figure 29) of the first radio transceiver device (gNB in figure 29) in which the beam management is to be performed (abstract, par 0117, 0184, 0204, 0207, 0211-0212, 0226); and 
determining beam settings for a first set of beams (see the first set of beams in the larger coverage region to the left of the gNB in figure 29) and a second set of beams (see the second set of beams in the smaller coverage region to the left of the gNB in figure 29), wherein the first set of beams and the second set of beams are to be used for the beam management (par 0204, 0207, 0211-0212), 
wherein there are fewer beams in the first set of beams than in the second set of beams (figure 29 shows that there are fewer beams in the first set of beams (the first set of beams in the larger coverage region to the left of the gNB) than in the second set of beams (second set of beams in the smaller coverage region to the left of the gNB)), 
wherein the beams in the first set of beams collectively cover all beams in the second set of beams (figure 29 shows that the beams in the first set of beams collectively cover all beams in the second set of beams), and 
wherein the beam settings for the beams in the first set of beams are determined according to the obtained information (see figures 48-52, par 0204, 0207, 0211-0212, 308-0332).
Chen also teaches “computer program product for determining beam settings for beam management, the computer program product comprising a non- transitory computer-readable medium storing a computer program comprising computer code which, when run on processing circuitry of a radio transceiver device” as recited in claim 30 (figure 7, par 0143-0145).
Chen discloses all of the subject matter as described above except for specifically teaching for selecting at least one beam to be used for a communication between the first radio transceiver device and at least one of the second radio transceiver devices.
However, Rune in the same field of endeavor teaches or selecting at least one beam to be used for a communication between the first radio transceiver device (13 in figure 2) and at least one of the second radio transceiver devices (10-11 in figure 2) (figure 2, abstract, 0049, 0075-0080).  

    PNG
    media_image18.png
    486
    498
    media_image18.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use beam selection method as taught by Rune to modify the system and method of Chen in order to facilitate beam selection for wireless devices in a wireless communications network (abstract) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


	Regarding claims 2 and 29:
Chen further discloses wherein the obtained information further comprises information about expected traffic distribution of the second radio transceiver devices in the network coverage region (par 0136, 0245, 0258).

Regarding claim 3:
Chen further discloses wherein the beam settings for the beams in the first set of beams are determined such that the beams in the second set of beams collectively cover the network coverage region (in figure 29 above, Chen shows the beams in the second set of beams collectively cover the network coverage region).

Regarding claim 6:
Chen further discloses wherein the beam settings for the beams in the first set of beams (see the first set of beams in the larger coverage region to the left of the gNB in figure 29) are determined such that, according to the expected distribution of the second radio transceiver devices (see plurality TRPs in figure 29), all beams in the first set of beams (see the first set of beams in the larger coverage region to the left of the gNB in figure 29) have equal expected distribution of the second radio transceiver devices (figure 29 shows all beams in the first set of beams have equal expected distribution of the second radio transceiver devices).  



Regarding claim 7:
Chen further discloses wherein the expected distribution of the second radio transceiver devices (see plurality TRPs in figure 29) in the network coverage region (see the coverage region in figure 29) is determined according to collected statistics (see measurement report, par 0048, 0202, 0403).  

Regarding claim 8:
Chen further discloses wherein the statistics pertain to location information of the second radio transceiver devices (see the location of plurality TRPs in left coverage area of the gNB in figure 29) in the network coverage region (par 0403).  

Regarding claim 9:
Chen further discloses wherein the location information is defined by those beams that have been used for communicating at least one of data and control signals with the second radio transceiver devices in the network coverage region (par 0016, 0138.  Also see step 12 in figure 55).  

Regarding claim 10:
Chen further discloses wherein the statistics are collected by logging with how many second radio transceiver devices each of the beams in the second set of beams have been used for communicating at least one of data and control signaling (see connection density in table 3, par 0151).  

Regarding claim 11:
Chen further discloses wherein the statistics have been collected during previous beam management as performed by the first radio transceiver device (see measurement report, par 0048, 0202, 0318).  

Regarding claim 12:
Chen further discloses wherein the information about expected distribution of the second radio transceiver devices is based on at least one of deployment information of the first radio transceiver device and infrastructure information of the infrastructure in which the first radio transceiver device is deployed (figure 29 shows that the information about expected distribution of the second radio transceiver devices is based on infrastructure information of the infrastructure in which the first radio transceiver device is deployed).  

Regarding claim 13:
Chen further discloses wherein the beam settings for the beams in the first set of beams are determined based on path gain information of the second radio transceiver devices (par 0183, 0186).  

Regarding claim 14:
Chen further discloses wherein the beam settings for the beams in the first set of beams are determined based on angular extension of the network coverage region (figure 29 shows beams are determined based on angular extension of the network coverage region). 

Regarding claim 15:
Chen further discloses wherein, during the beam management, the first set of beams are to be used prior to the second set of beams (figure 29 shows that the first set of beams are to be used (first set of beams have shorter distance to gNB) prior to the second set of beams).  

Regarding claim 16:
Chen further discloses wherein the first set of beams are to be used for periodic beam management and the second set of beams are to be used for aperiodic beam management (par 0195, 0254).  

Regarding claim 17:
Chen further discloses performing the beam management (par 0048).  

Regarding claim 21:
Chen further discloses wherein the beam management is for determining a receive beam, and wherein the beam management is performed by (par 0204, 0207, 0211-0212): receiving, from one of the second radio transceiver devices (see plurality TRPs in figure 29), at least one occurrence of a reference signal in each of the beams in the first set of beams (par 0185, 0193, 0196-0197).  
Regarding claim 24:
Chen further discloses wherein at least one, but less than all, of the beams in the first set of beams (see covers only a single beam in the second set of beams (figure 17 (2) shows at least one, but less than all, of the beams in the first set of beams covers only a single beam in the second set of beams).  

    PNG
    media_image19.png
    476
    572
    media_image19.png
    Greyscale


Regarding claim 25:
Chen further discloses wherein two beams in the first set of beams having same beam width each covers a respective subset of the beams in the second set of beams, and wherein respective subsets have mutually different number of beams (figure 17 (3) above shows two beams in the first set of beams having same beam width each covers a respective subset of the beams in the second set of beams, and wherein respective subsets have mutually different number of beams).  
	
Regarding claim 26:
Chen further discloses wherein at least two of the beams in the first set of beams cover one common beam in the second set of beams (figure 17 (2) above shows at least two of the beams in the first set of beams cover one common beam in the second set of beams).


14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rune as applied to claim 1 above and further in view of Deenoo et al. (US 20190261287) (hereinafter Deenoo).

Regarding claim 4:
Chen discloses all of the subject matter as described above except for specifically teaching wherein the beam settings for the beams in the first set of beams are determined such that the beams in the first set of beams are narrower in those parts of the network coverage region
However, Deenoo in the same field of endeavor teaches wherein the beam settings for the beams in the first set of beams are determined such that the beams in the first set of beams are narrower in those parts of the network coverage region(figure 5, par 0107-0110, 0118, 0151-0152).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use beam management methodology as taught by Deenoo to modify the beam management method of Chen in order to provide specific transmission and/or reception direction for the system (par 0107) (see KSR rationales: (1) Combining prior art elements according to known methods to yield predictable results.  (2) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention). 


15.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rune as applied to claim 1 above and further in view of Zhao et al. (US 20180262918) (hereinafter Zhao).

Regarding claim 5:
Chen discloses all of the subject matter as described above except for specifically teaching wherein the beam settings for the beams in the first set of beams are determined according to an optimization criterion, and wherein the optimization criterion pertains to minimal overhead signaling for the beam management.
However, Zhao in the same field of endeavor teaches wherein the beam settings for the beams in the first set of beams are determined according to an optimization criterion, and wherein the optimization criterion pertains to minimal overhead signaling for the beam management (abstract, par 0012, 0101).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the optimization methodology as taught by Zhao to modify the beam management method of Chen in order to reduce system overhead and measurement and processing overhead for beam adjustment, while ensuring communication performance of the user equipment (abstract) (see KSR rationale: (1) Combining prior art elements according to known methods to yield predictable results). 


Allowable Subject Matter
16.	Claims 18-20 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Chen does not teach or suggest wherein the beam management is for determining a transmit beam, and wherein the beam management is performed by: transmitting, towards the second radio transceiver devices, at least one occurrence of a reference signal in each of the beams in the first set of beams; and receiving, from each of the second radio transceiver devices, a respective first report identifying at least that beam in the first set of beams having been received with highest received power at that the second radio transceiver device.  
The prior art of record, Chen also does not teach or suggest wherein performing the beam management further comprises: transmitting, towards at least some of the second radio transceiver devices, at least one occurrence of the reference signal in each of those beams6371 of PCT/EP2018/056702Preliminary Amendment Attorney Docket: 3602-2043US1in the second set of beams that are covered by the beam in the first set of beams being identified in the respective first reports; and receiving, from the at least some of the second radio transceiver devices, a respective second report identifying at least that beam in the second set of beams having been received with highest received power at that second radio transceiver device, wherein that beam in the second set of beams defines the transmit beam.  
The prior art of record, Chen also does not teach or suggest wherein performing the beam management further comprises receiving, from said one of the second radio transceiver devices, at least one occurrence of the reference signal in each of those beams in the second set of beams that are covered by a beam in a first set of beams being identified in the first report.  



Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631